Name: Commission Implementing Regulation (EU) NoÃ 621/2011 of 24Ã June 2011 amending for the 151st time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  Asia and Oceania;  politics and public safety
 Date Published: nan

 25.6.2011 EN Official Journal of the European Union L 166/18 COMMISSION IMPLEMENTING REGULATION (EU) No 621/2011 of 24 June 2011 amending for the 151st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Article 7(1)(a), 7a(1) and 7a(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 14 June 2011 the Sanctions Committee of the United Nations Security Council decided to remove two natural persons from the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. On 16 June 2011 it decided to add one natural person to the list and to amend one entry on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2011. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) The following entries under the heading Natural persons are deleted: (a) Tarek Ben Al-Bechir Ben Amara Al-Charaabi (alias (a) Tarek Sharaabi, (b) Haroun, (c) Frank). Address: Vordere Gasse 29, 7012 Felsberg, Switzerland. Date of birth: 31.3.1970. Place of birth: Tunis, Tunisia. Nationality: Tunisian. Passport No: L579603 (Tunisian passport number issued in Milan on 19.11.1997, expired on 18.11.2002). National identification No: 007-99090. Other information: (a) Italian fiscal code: CHRTRK70C31Z352U, (b) Mother's name is Charaabi Hedia. Date of designation referred to in Article 2a (4) (b): 24.4.2002. (b) Safet Ekrem Durguti. Address: 175 Bosanska Street, Travnik, Bosnia and Hezegovina. Date of birth: 10.5.1967. Place of birth: Orahovac, Kosovo. Nationality: Bosnia and Herzegovina. Passport No: 6371551 (Bosnia and Herzegovina biometric passport issued in Travnik, issued on 9.4.2009, valid until 4.9.2014. National identification: (a) JMB 1005967953038 (Bosnia and Herzegovina personal identification number), (b) 04DFC71259 (Bosnia and Herzegovina identity card), (c) 04DFA8802 Bosnia and Herzegovina driving license issued by the Ministry of Interior of the Central Bosnia Canton, Travnik, Bosnia and Herzegovina). Other information: (a) Father's name is Ekrem; (b) Founder and head of Al-Haramain Islamic Foundation from 1998 until 2002; (c) Working as a teacher at Elci Ibrahim Pasha's Madrasah, Travnik, Bosnia and Herzegovina. Date of designation referred to in Article 2a (4) (b): 26.12.2003. (2) The following entry shall be added under the heading Natural persons: Othman Ahmed Othman Al-Ghamdi (alias (a) Othman al-Ghamdi, (b) Uthman al-Ghamdi, (c) Uthman al-Ghamidi, (d) Othman bin Ahmed bin Othman Alghamdi, (e) Othman Ahmed Othman Al Omairah, (f) Uthman Ahmad Uthman al-Ghamdi, (g) Othman Ahmed Othman al-Omirah, (h) Al Umairah al-Ghamdi, (i) Othman Bin Ahmed Bin Othman). Address: Yemen. Date of birth: (a) 27.5.1979, (b) 1973 (Othman Ahmed Othman Al Omairah). Place of birth: (a) Saudi Arabia, (b) Yemen (Othman Ahmed Othman Al Omairah). Nationality: (a) Saudi Arabian, (b) Yemeni (Othman Ahmed Othman Al Omairah). National identification No.: 1089516791 (Saudi Arabian national identity card). Other information: (a) Fathers name is Ahmed Othman Al Omirah, (b) Operational commander of Al-Qaida in the Arabian Peninsula (AQAP). Has been involved in raising funds and stockpiling arms for AQAP operations and activities in Yemen, (c) Known associate of Qasim Yahya Mahdi al-Rimi and Fahd Mohammed Ahmed al-Quso, (d) INTERPOL Orange Notice (file number 2009/52/OS/CCC, #14). INTERPOL Red Notice (Control Number A-596/3-2009, File Number 2009/3731), (e) Date of designation referred to in Article 2a(4)(b): 16.6.2011. (3) The entry Al-Haramain Islamic Foundation (alias (a) Vazir, (b) Vezir). Address: (a) 64 Poturmahala, Travnik, Bosnia and Herzegovina; (b) Sarajevo, Bosnia and Herzegovina. Other information: Employees and associates include Najib Ben Mohamed Ben Salem Al-Waz and Safet Durguti. Date of designation referred to in Article 2a (4) (b): 13.3.2002. under the heading Legal persons, groups and entities shall be replaced by the following: Al-Haramain Islamic Foundation (alias (a) Vazir, (b) Vezir). Address: (a) 64 Poturmahala, Travnik, Bosnia and Herzegovina; (b) Sarajevo, Bosnia and Herzegovina. Other information: Employees and associates include Najib Ben Mohamed Ben Salem Al-Waz. Date of designation referred to in Article 2a (4) (b): 13.3.2002.